Exhibit 10.1
3COM CORPORATION
2003 STOCK PLAN, AS AMENDED
STOCK OPTION AGREEMENT
     3Com Corporation (the “Company”) has granted to the Optionee defined below
an option (“Option”) to purchase certain shares of Company stock (“Shares”),
subject to the following terms and conditions. Unless otherwise defined herein,
the terms defined in the 2003 Stock Plan, as amended (the “Plan”) are
capitalized herein and shall have the same defined meanings in this stock option
agreement (“Award Agreement”).
     1. Definitions:
          (a) “Notice of Grant” shall mean the “3COM CORPORATION NOTICE OF GRANT
OF STOCK OPTION”.
          (b) “Optionee” shall mean the holder of this Option whose name is set
forth in the related Notice of Grant.
          (c) “Date of Option Grant” shall mean the “Date of Grant” as set forth
in the Notice of Grant.
          (d) “Number of Option Shares” shall mean the “Total Number of Option
Shares Granted” as set forth in the Notice of Grant.
          (e) “Exercise Price” shall mean the “Option Price per Share” as set
forth in the Notice of Grant.
          (f) “Initial Vesting Date” shall be the date [           ].
          [(g) Determination of “Vested Ratio” is as follows:]
          (h) “Option Termination Date” shall mean the date occurring seven
(7) years after the Date of Option Grant.
          (i) “Company” shall mean 3Com Corporation and any successor
corporation thereto.
     2. Grant of Option. The Administrator hereby grants to the Optionee named
in the Notice of Grant, an option to purchase the number of Shares set forth in
the Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant, and subject to the provisions of the Plan and the Notice of Grant, which
are incorporated herein by reference, and this Award Agreement. Subject to
Section 16(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail. This Option is not intended to qualify as an Incentive Stock
Option as defined in Section 422 of the U.S. Internal Revenue Code (the “Code”)
and shall be treated as a Nonstatutory Stock Option.
     3. Administration. All questions of interpretation concerning this Award
Agreement shall be determined by the Administrator. All determinations by the
Administrator shall be final and binding upon all persons having an interest in
the Option. Any officer of a Parent or Subsidiary for whom Optionee performs
services shall have the authority to act on behalf of the Company with respect
to any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the officer has apparent
authority with respect to such matter, right, obligation, or election.
Stock Option Agreement Form

1



--------------------------------------------------------------------------------



 



     4. Exercise of the Option:
          (a) Right to Exercise. The Option shall be exercisable during its term
in accordance with the Notice of Grant, the Plan and this Award Agreement. [The
Option shall first become exercisable on the Initial Vesting Date. The Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option in the amount equal to the Number of Option Shares
multiplied by the Vested Ratio as set forth in Section 1(g) less the number of
shares previously acquired upon exercise of the Option.] In no event shall the
Option be exercisable for more shares than the Number of Option Shares.
          (b) Method of Exercise. The Option shall be exercisable by written or
electronic notice to the Company which shall state the election to exercise the
Option, the number of Shares being exercised, and such other representations and
agreements as to the Optionee’s investment intent with respect to the Shares as
may be required pursuant to the provisions of this Award Agreement. Such notice
shall be signed by the Optionee and shall be delivered to the Company’s Stock
Administration Department, or other authorized representative of the Company,
prior to the termination of the Option as set forth in Section 6 below,
accompanied by full payment of the option price for the number of Shares being
purchased.
          (c) Form of Payment of Option Price. Subject to Applicable Laws, such
payment shall be made (1) in cash, by check, or cash equivalent, (2) by tender
of shares of the Company’s stock owned by the Optionee and having a fair market
value not less than the option price, which (i) either have been owned by the
Optionee for more than six (6) months or were not acquired, directly or
indirectly from the Company, and (ii) have a fair market value not less than the
option price, (3) proceeds from a broker-assisted cashless exercise program
acceptable to the Company, in its sole discretion, or (4) by any combination of
the foregoing.
          (d) Withholding. Regardless of any action the Company or the
Optionee’s actual employer (“Employer”) takes with respect to any and all income
tax (including U.S. federal, state or local taxes or non-U.S. taxes), social
insurance contributions, payroll tax, payment on account or other tax-related
items related to the Optionee’s participation in the Plan and legally applicable
to the Optionee (“Tax-Related Items”), the Optionee acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Optionee’s
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. The Optionee further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding any Tax-Related
Items in connection with any aspect of this Option, including the grant of the
Option, the vesting of the Option, the issuance of Shares upon exercise of the
Option, the subsequent sale of any Shares following the exercise of the Option
and/or the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Option to
reduce or eliminate the Optionee’s liability for Tax-Related Items or to achieve
any particular tax result. Furthermore, if the Optionee has become subject to
tax in more than one jurisdiction between the Date of Option Grant and the date
of any relevant taxable event, the Optionee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
          At the time the Option is exercised, in whole or in part, or at any
time thereafter as determined by the Company, the Company shall have the right
to withhold the applicable minimum withholding taxes, including but not limited
to federal tax, state tax, foreign taxes, or social taxes, if any, which arise
in connection with the Option including, without limitation, obligations arising
upon (i) the exercise of the Option in whole or in part, (ii) the transfer, in
whole or in part, of any Shares acquired on exercise of the Option, or (iii) the
lapsing of any restriction with respect to any Shares acquired on exercise of
the Option. The Optionee will
Stock Option Agreement Form

2



--------------------------------------------------------------------------------



 



make adequate provision for the Company to meet its minimum withholding
obligations. In this regard, the Optionee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligation with respect to all Tax-Related Items by one or a combination of the
following: (a) withholding from the Optionee’s wages or other cash compensation
paid by the Company and/or the Employer; or (b) withholding from proceeds of the
sale of Shares acquired upon exercise of the Option, either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Optionee’s
behalf pursuant to this authorization); or (c) withholding in Shares to be
issued upon exercise of the Option.
     Finally, the Optionee shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described.
          (e) Certificate Registration. The Shares as to which the Option shall
be exercised shall be registered in the name of the Optionee, or, if applicable,
the heirs of the Optionee. If payment of the option price is accomplished using
a broker-assisted cashless exercise program acceptable to the Company, in its
sole discretion, the certificate or certificates may, at the Company’s sole
discretion be registered in the name of a nominee who is an authorized broker
for the Company’s same-day sale program.
          (f) Restriction on Grant of Option and Issuance of Shares. The grant
of the Option and the issuance of Shares pursuant to the Option shall be subject
to compliance with all Applicable Laws. The Option may not be exercised if the
issuance of Shares upon such exercise would constitute a violation of Applicable
Laws. In addition, no Option may be exercised unless (i) a registration
statement under the Securities Act of 1933, as amended, shall at the time of
exercise of the Option be in effect with respect to the Shares issuable upon
exercise of the Option, or (ii) in the opinion of legal counsel to the Company,
the Shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of said
Act. As a condition to the exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any Applicable Laws and to make any representation or
warranty with respect thereto as may be requested by the Company.
          (g) Fractional Shares. The Company shall not be required to issue
fractional Shares upon the exercise of the Option.
     5. Non-Transferability of the Option. The Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of the Optionee only by the Optionee.
     6. Termination of the Option. The Option shall terminate and may no longer
be exercised on the first to occur of (i) the Option Termination Date as defined
above, (ii) the last date for exercising the Option following termination as a
Service Provider as described in Section 7, or as otherwise set forth in the
Plan.
     7. Termination of Employee:
          (a) Termination of Option. If the Optionee ceases to be a Service
Provider for any reason except by reason of death or Disability, the Option, to
the extent unexercised and exercisable by the Optionee on the date on which the
Optionee ceased to be a Service Provider, may be exercised by the Optionee
within three (3) months after the date on which the Optionee’s relationship as a
Service Provider terminates, but in any event no later than the Option
Termination Date. If the Optionee’s Service Provider relationship is terminated
because of the
Stock Option Agreement Form

3



--------------------------------------------------------------------------------



 



death of the Optionee or Disability of the Optionee, the Option may be exercised
by the Optionee (or the Optionee’s legal representative) at any time prior to
the expiration of twelve (12) months from the date of such termination, but in
any event no later than the Option Termination Date. The Optionee’s Service
Provider relationship shall be deemed to have terminated on account of death if
the Optionee dies within three (3) months after the Optionee’s termination the
Service Provider relationship.
          (b) Exercise Prevented by Applicable Laws. Except as provided in this
Section 7, the Option shall terminate and may not be exercised after the
Optionee’s Service Provider relationship terminates unless the exercise of the
Option in accordance with this Section 7 is prevented by the provisions of
Section 4(f). If the exercise of the Option is so prevented, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company or its Parent or Subsidiary for whom the Optionee
provides service that the Option is exercisable but in no event later than the
Option Termination Date.
          (c) Leave of Absence. Unless the Administrator provides otherwise or
as otherwise required by Applicable Laws, the Option shall cease to vest on the
91st day of any unpaid leave of absence and shall only recommence upon return to
active service.
          (d) No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
OPTIONEE’S RIGHT OR THE COMPANY’S (OR ANY PARTICIPATING COMPANY’S) RIGHT TO
TERMINATE OPTIONEE’S RELATIONSHIP AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE OR NOTICE.
     8. Rights as a Shareholder or Employee. The Optionee shall have no rights
as a shareholder with respect to any Shares until the date of the issuance of a
certificate or certificates for the Shares for which the Option has been
exercised. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to the date such stock certificate or
certificates are issued.
     9. Legends. The Company may at any time place legends referencing any
applicable federal and/or state securities restrictions on all certificates
representing shares of stock subject to the provisions of this Award Agreement.
The Optionee shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Option in the possession of the Optionee in order to effectuate the provisions
of this Section.
     10. Binding Effect. This Award Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
     11. Amendment or Termination. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in
Stock Option Agreement Form

4



--------------------------------------------------------------------------------



 



order to comply with local law or facilitate the administration of the Plan.
Furthermore, the parties hereto agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Award Agreement. Finally, the Administrator may at any time amend or
terminate the Plan and/or the Option; provided, however, that no such amendment
or termination may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee.
     12. Integrated Agreement. This Award Agreement and the Plan, including any
sub-plan to the Plan, constitute the entire understanding and agreement of the
Optionee and the Company with respect to the subject matter contained herein,
and there are no agreements, understandings, restrictions, representations, or
warranties among the Optionee and the Company other than those set forth or
provided for herein or therein. The terms of this Award Agreement shall be
subject to the terms of the Plan, and this Award Agreement is subject to all
Plan interpretations, amendments, and rules approved by the Company.
     13. Applicable Law. This Agreement shall be construed in accordance with,
and all disputes hereunder shall be governed by, the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws rules.
     14. Data Privacy. The Optionee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his/her
personal data as described in this Award Agreement by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.
     The Optionee understands that the Employer, the Company and its
Subsidiaries hold certain personal information about the Optionee including, but
not limited to, the Optionee’s name, home address and telephone number, date of
birth, social security number or equivalent tax identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all Shares or other entitlements to Shares
awarded, cancelled, exercised, vested, unvested or outstanding in the Optionee’s
favor, for the purpose of managing and administering the Plan (“Data”).
     The Optionee further understands that the Data will be transferred to
E*Trade Financial Services, Inc., or such other stock plan service provider as
may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list of the names and
addresses of any potential recipients of the Data by contacting the Company’s
Stock Administration Department. The Optionee authorizes the Company, E*Trade
Financial Services, Inc. and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s Stock Administration Department. The Optionee
understands, however, that refusing or withdrawing consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
the Optionee’s refusal to consent or withdrawal of
Stock Option Agreement Form

5



--------------------------------------------------------------------------------



 



consent, the Optionee understands that he or she may contact the Company’s Stock
Administration Department.
     15. Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
electronic delivery, or upon delivery by certified mail, addressed to the
Company at the address below and addressed to the Optionee at his/her home
address on file with the Company or at such other address as either party may
designate by ten (10) days’ advance written notice to the other party.
Stock Administrator
3Com Corporation
350 Campus Drive
Marlborough, MA 01752, U.S.A.
Stock_Administration@3Com.com
     16. Nature of the Grant. In accepting the Option, the Optionee acknowledges
that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;
          (b) the Option is voluntary and occasional and does not create any
contractual or other right to receive future Options, or benefits in lieu of
Options even if Options have been awarded repeatedly in the past;
          (c) all decisions with respect to future grants of Options, if any,
will be at the sole discretion of the Company;
          (d) the Optionee’s participation in the Plan is voluntary;
          (e) Options and the Shares subject to the Options are an extraordinary
item that do not constitute regular compensation for services of any kind
rendered to the Company or to the Employer, and Options are outside the scope of
the Optionee’s employment contract, if any;
          (f) Options and the Shares subject to the Options are not intended to
replace any pension rights or compensation;
          (g) Options and the Shares subject to the Options are not part of
normal or expected compensation or salary for any purpose, including, but not
limited to, calculation of any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary;
          (h) the award of Options and the Optionee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary;
          (i) the future value of the Shares is unknown and cannot be predicted
with certainty;
          (j) in consideration of the grant of Options, no claim or entitlement
to compensation or damages arises from forfeiture of the Options resulting from
termination of the
Stock Option Agreement Form

6



--------------------------------------------------------------------------------



 



Optionee’s employment or other service-providing relationship with the Company
or the Employer (for any reason whatsoever and whether or not in breach of any
applicable law) and the Optionee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, the
Participant shall be deemed irrevocably to have waived his/her entitlement to
pursue such claim; and
          (k) Options and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.
     17. Language. If the Optionee has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and the meaning of the translated version differs from the English version, the
English version will control.
     18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
     19. Addendum. Notwithstanding any provision in this Award Agreement, the
Option and the Shares acquired under the Plan shall be subject to any
country-specific terms and conditions set forth in the addendum to this Award
Agreement, if any. Moreover, if the Optionee relocates his or her residence to
one of the countries included in such addendum, the terms and conditions for
such country will apply to the Optionee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
addendum constitutes part of this Award Agreement.
     20. No Compensation Deferral. Neither the Plan nor this Agreement is
intended to provide for a deferral of compensation that would be subject to Code
Section 409A (“Section 409A”). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no Awards
(including, without limitation, the Option) become subject to the requirements
of Section 409A, provided however that the Company makes no representation that
the Option is not subject to Section 409A nor makes any undertaking to preclude
Section 409A from applying to the Option.
     21. No Advice Regarding Award. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the Shares. The Optionee is hereby advised to consult his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
effective as of the Grant Date. By electronically accepting this Award
Agreement, signing below, or signing the Notice of Grant, as applicable, the
Participant acknowledges that he/she has read, understood and accepted all of
the terms, conditions and restrictions of this Award Agreement and the Plan.
Stock Option Agreement Form

7